DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
 Applicants’ response of May 3, 2021, to the non-final action mailed January 1, 2021, has been entered. No claims have been amended, newly cancelled, or newly added.  Claims 32-57 are pending in this instant application.  Claims 44 and 46-57 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.   
Claims 32-43 and 45 are under consideration.
Response and New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 32, 34, 43 and 45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1,2007) and Rogosky et al. (Pub. No.: US 2002/0010216; Pub. Date: Jan. 24, 2002) for reasons of record.
	The claims recite a medicament comprising a medicament comprising a combination of a muscarinic activator and a muscarinic inhibitor, wherein the elected species of the muscarinic activator is xanomeline and the elected species of muscarinic Inhibitor is trospium chloride.

However, in the same field of endeavor of pharmaceutical drug combinations to treat disorders or diseases of the central nervous system (abstract), Rogosky discloses an active drug combination including trospium chloride ([0012] and [0014]).
Regarding claim 43, Barlow discloses wherein the formulation is in the form of ingestible tablets, buccal tablets, troches, capsules, elixirs, suspensions, syrups, wafers, or any other form known in the pharmaceutical arts [0112].
Regarding claim 45, Barlow discloses wherein the formulation is a controlled release formulation [0117].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing combine the teachings of Barlow et al. and Rogosky et al. for a medicament comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Rogoskyto treat a central nervous system disorder as disclosed by the combination of references as a 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
Claims 35-43 and 45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1, 2007) and Rogosky et al. (Pub. No.: US 2002/0010216; Pub. Date: Jan. 24, 2002) as applied to claim 32 above, and further in view of Asselin et al. (Pub. No.: US 2007/0027160; Pub. Date: Feb. 1, 2007) for reasons of record.
Regarding claims 33 and 36-42 the combination Barlow et al. and Rogosky et al. remains as applied to claim 32. While the combination of Barlow and Rogosky discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor 
However in the same field of endeavor of treating central nervous systems disorders with and activator and inhibitor (abstract) in the form of a capsule for sustained release ([0534] and [0545]) wherein the active agents comprise tropsium chloride and xanomeline [0553], Asselin discloses administering the dosage packaged within a single dosage [0545] in the form of a capsule [00518] from about .01 mg to about 1000 mg [0546] and [0743]). Additionally Asselin discloses wherein the dosage is from 0.01 to 250mg, .0101 to lOOmg, and 0.01 to 50mg [0546]. This includes the instantly claimed ranges of trospium chloride or xanomeline within the medicament. 
With regard to the specific concentration ranges of muscarinic inhibitor and muscarinic activator recited in claims 36-42, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of muscarinic inhibitor and muscarinic activator would have been obvious at the time of applicant's invention in view of the teachings of Asselin et al. It is well-In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Regarding claim 33, the combination of Barlow and Rogosky discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, additionally Asselin discloses wherein the dosage from about .01 mg to about 1000 mg [0546] and [0743]).  As the combination of prior art discloses the instantly elected species in the claimed dosage range, it would expected that trospium chloride would alleviate a side effect of xamoneline, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).


Regarding claim 35, the combination of Barlow and Rogosky discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, additionally Asselin discloses wherein the dosage from about .01 mg to about 1000 mg [0546] and [0743]).  As the combination of prior art discloses the instantly elected species in the claimed dosage range, it would expected that the combination of  xanomeline and the inhibitor is trospium chloride would have a theta score greater than 230, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claims 43 and 45, Asselin discloses wherein the formulation is in the form of a capsule for sustained release ([0534] and [0545]) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al., Rosgosky et al., and Asselin et al. for a medicament comprising the muscarinic activator xanomeline and the muscarinic inhibitor trospium chloride as disclosed by the combination of Barlow and Rogosky with 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

s 32-43 and 45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1, 2007) and Doi et al. (Pub. No.: US 2004/0058914; Pub. Date: Mar. 25, 2004) for reasons of record.
Regarding claims 32-34 and 36-43 Barlow discloses a composition for treating a central nervous system diseases and conditions; wherein the composition is in capsule that includes a muscarinic activator ([0012] and [0080]-[0082]) with muscarinic inhibitor ([0012], [0044], [0065]-[0079], [0117], [0124], and abstract), the composition in combination includes administering a muscarinic agent with another neurogenic agent [0019] wherein the neurogenic agent is a direct muscarinic agent, or indirect muscarinic agent ([0013] and [0017]-[0019]), wherein the muscarinic agent is xanomeline [0066]. Barlow does not disclose the specific combination of xanomeline with trospium chloride in specific amounts.
However, in the same field of endeavor of pharmaceutical drug combinations to treat disorders or diseases of the central nervous system including schizophrenia (abstract and claim 6), Doi discloses an active drug combination including trospium chloride ([0055]), wherein the dose of each active agent in the combination drug is more preferably from 0.1-100mg per 1 kg body weigh daily wherein the dosage will be varied based upon he level of symptom, age, sex, body weight and difference in sensitivity of the subject of administration, time and interval of administration, property, dispensation and kind of pharmaceutical preparation, kind of active ingredient 
Regarding claim 33, the combination of Barlow and Doi discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, wherein the dosage of 0.1-100mg per 1 kg body weigh daily wherein the dosage will be varied based upon he level of symptom, age, sex, body weight and difference in sensitivity of the subject of administration, time and interval of administration, property, dispensation and kind of pharmaceutical preparation, kind of active ingredient and the like, and is free of particular limitation [0482].   As the combination of prior art discloses the instantly elected species in the claimed dosage range,  it would expected that trospium chloride would alleviate a side effect of xamoneline, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 35, the combination of Barlow and Doi discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, wherein the dosage of 0.1-100mg per 1 kg body weigh daily wherein the dosage will be varied based upon he level of symptom, age, sex, body weight and difference in sensitivity of the subject of administration, time and interval of administration, property, dispensation and kind of pharmaceutical preparation, kind of active ingredient and the like, and is free of particular limitation [0482].   As the combination of prior art discloses the instantly elected species in the claimed dosage range, it would expected that the combination of  xanomeline and the inhibitor is trospium chloride would have a theta score greater than 230, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


Regarding claim 45, Barlow discloses wherein the formulation is a controlled release formulation [0117],
With regard to the specific concentration of trospium chloride and xanomeline recited in claim 36-42, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al. and Doi et al. for a composition treating a central nervous system disorder comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Doi treat a central nervous system disorder as disclosed by the 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [Tjhe idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F,2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
	Applicants traverse the 103 type rejection, arguing that Barlow does not teach a muscarinic activator with a muscarinic inhibitor.  There is no motivation to combine the teaching of Barlow with Rosgosky, Asselin, or Doi.  Rogosky is concerned with treating urinary  incontinence.  Asselin and Doi  teach muscaric agents with its own compounds.  The instant specification focus on schizophrenia and related disorders
	Applicants’ argument have been fully considered, but not found persuasive.   Barlow discloses a composition that includes a muscarinic activator ([0012] and [0080]-[0082]) with muscarinic inhibitor ([0012], [0044], [0065]-[0079], and abstract)], the composition in combination includes administering a muscarinic agent with another neurogenic agent [0019] wherein the neurogenic agent is a direct muscarinic agent, or indirect muscarinic agent ([0013] and [0017]-[0019]), wherein the muscarinic agent is xanomeline [0066].  Rogosky discloses  drug combinations useful in treating disorders or diseases of the central nervous system (abstract) and is not limited to only incontinence.  prima facie obvious to one of ordinary skill in the art at the time of filing combine the teachings of Barlow et al. and Rogosky et al. for a medicament comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Rogoskyto treat a central nervous system disorder as disclosed by the combination of references as a matter of design choice. Said design choice amounting to a simple substitution of one known element for another to obtain predictable results. One of ordinary skill in the art would be motivated to do so as trospium chloride was a known muscarinic inhibitor used in combination with other pharmaceuticals to treat disorders of the central nervous system.
	Similarly, Asselin disclsoes treating central nervous systems disorders with an activator and inhibitor wherein the active agents comprise tropsium chloride and xanomeline [0553].  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al., Rosgosky et al., and Asselin et al. for a medicament comprising the muscarinic activator xanomeline and the muscarinic inhibitor trospium chloride as disclosed by the combination of Barlow and Rogosky with a dosage from Img to 1 g, 0.01 to 250mg, .0101 to lOOmg, and 0.01 to 50mg as disclosed by Asselin to treat a central nervous system disorder as disclosed by the combination of references as a matter of design choice, as instantly claimed, with a reasonable disclosed of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to have a 
	Finally, Doi also discloses drug combinations to treat disorders or diseases of the central nervous system including schizophrenia (abstract and claim 6), wherein the combination includes trospium chloride ([0055]), wherein the dose of each active agent in the combination drug is more preferably from 0.1-100mg per 1 kg body weigh daily wherein the dosage will be varied based upon he level of symptom, age, sex, body weight and difference in sensitivity of the subject of administration, time and interval of administration, property, dispensation and kind of pharmaceutical preparation, kind of active ingredient and the like, and is free of particular limitation [0482].  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al. and Doi et al. for a composition treating a central nervous system disorder comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Doi  for treat a central nervous system disorder as disclosed by the combination of references as a matter a substitution.. Said substitution amounting to a simple substitution of one known element for another to obtain predictable results.

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.

	Thus, the rejections are maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617